15 F.2d 1015 (1926)
Caroline H. McDOWELL, Executrix of Estate of Jesse C. McDowell, Deceased, Appellant,
v.
D. B. HEINER, Collector of Internal Revenue, Appellee.
No. 3511.
Circuit Court of Appeals, Third Circuit.
December 7, 1926.
William G. Heiner, of Pittsburgh, Pa., for appellant.
Charles T. Hendler, of Washington, D. C., John D. Meyer, U. S. Atty., and W. J. Aiken, Asst. U. S. Atty., both of Pittsburgh, Pa., and A. W. Gregg and Chester A. Gwinn, both of Washington, D. C., for appellee.
Harry C. Weeks, of Wichita Falls, Tex., amicus curiæ.
Before BUFFINGTON, WOOLLEY, and DAVIS, Circuit Judges.
PER CURIAM.
The opinion of the court below, reported at 9 F.(2d) 120, is so full and satisfactory that a further one by this court cannot perforce be but an attempt to restate what that court satisfactorily said. We therefore restrict ourselves to adopting its opinion and affirming its decree, dismissing plaintiff's bill.